PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/005,978
Filing Date: 12 Jun 2018
Appellant(s): STEFFEN et al.



__________________
Noah D. Kitts, Reg. no. 78,081
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), hereinafter “Wu”, in view of Liu et al. (7389095, patented Jun. 17, 2008), hereinafter “Liu”.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Hsu (20140159787, pub. Jun. 12, 2014), hereinafter “Hsu”.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Nishijima (20170033707, pub. Feb. 2, 2017), hereinafter “Nishijima”.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), and further in view of Kim et al. (20110169582, pub. Jul. 14, 2011), hereinafter “Kim”.
Claims 8, 11, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, .
Claims 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Hsu (20140159787, pub. Jun. 12, 2014), hereinafter “Hsu”.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Nishijima (20170033707, pub. Feb. 2, 2017), hereinafter “Nishijima”.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20070091986, pub. Apr. 26, 2007), in view of Liu (7389095, patented Jun. 17, 2008), further in view of Giust (8473233, patented Jun. 25, 2013), and further in view of Kim et al. (20110169582, pub. Jul. 14, 2011), hereinafter “Kim”.

(2) Response to Argument
The Appellant’s arguments filed 10/15/2020 have been fully considered but are not deemed to be persuasive. The Appellant’s arguments provided in the Appeal Brief with respect to the grounds of rejections in the Final Office Action, and their corresponding Examiner’s responses to the Appellant’s arguments, are detailed below:



Argument Regarding The First Ground Of Rejection On Appeal: 
Claims 1, 4, and 6 Stand Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu in View of Liu

The Appellant contends that in independent claim 1, the limitations incrementing, using the edge data, an offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer” and “calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles” are not disclosed by the cited prior arts. The Appellant contends that claims 4 and 6 are allowable because of their dependency to claim 1.

The Cited Portions Of Wu Do Not Teach Or Suggest “Incrementing...” As Claimed

The Appellant contends on page 8: “the cited portions of Wu make no mention of a counter that keeps track of the number of times the edge of the spread spectrum crosses over the offset pointer (described by Wu as the offset center point øoffset) within the spread width”. 

Examiner’s Response: Examiner notes that Wu in par. [0023] discloses: “FIG. 3 is a timing view of the relationship between the original clock signal input to the SSCG and the spread spectrum clock signal output from the SSCG along the time axis”, Wu in par. [0024] discloses: “the time difference between the rising edge of the original clock and the average position of the rising edge of the spread spectrum clock offset is defined as øoffset”, and Wu in par. [0029] discloses: “The counter 520 makes a statistical analysis of the sample result 511 of the sampler unit 510, and outputs the number of leading times out lagged behind the original clock signal CLKin (i.e., the event B). The number of leading times 521 represents the times that the spread spectrum clock signal CLKout leaded the original clock signal CLKin (i.e., the event A)”. The spread spectrum clock signal output along the time axis in Fig 3 of Wu is interpreted as the claimed “edge data”, the original clock signal input in Fig 3 of Wu is interpreted as the claimed “reference clock cycle”, counter 250 of Wu is interpreted as the claimed “offset counter”, øoffset in Fig 3 of Wu is interpreted as the claimed “offset pointer”, and the events A and B, as shown in Fig 3 and described in par. [0029] of Wu, are interpreted to represent two ends (i.e., “edge of the spectrum crosses the offset pointer” as claimed) of the statistical analysis in Fig 3 of Wu. As shown in Fig 3 of Wu, events A and B occur when the spread spectrum clock signal along the time axis crosses the øoffset with respect to the original clock, because event A is behind the øoffset, and event B is ahead of the øoffset. The feature of Wu’s counter 250 outputting the number of leading times 521 (event A) and lagging times 522 (event B) with respect to the øoffset in the statistical analysis of Fig 3 according to the timing of the original clock signal CLKin and described in par. [0029] is therefore interpreted as a counter that outputs a number of times (i.e., “incrementing” as claimed) the edge of the spectrum crosses the offset pointer as contended by the Appellant. 

Examiner also notes that the instant specification in page 11, par. [0041], Table 1 describes the feature of edge data crossing the offset pointer with respect to a reference clock cycle, as claimed. Although Table 1 describes the claimed feature through a 

Lastly, Examiner points out that the Appellant specifically contends in page 8 that Wu does not disclose “a counter that keeps track of the number of times the edge of the spread spectrum crosses over the offset pointer (described by Wu as the offset center point øoffset) within the spread width”, whereas the claim limitation recites “incrementing, using the edge data, an offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer”. Although there are similarities between the Appellant’s contention and the claimed limitation, it is not explicitly clear whether incrementing a counter as claimed and a counter that keeps track as contended are specifically the same. Similarly, it is not explicitly clear whether a spread spectrum that crosses the offset pointer as claimed and a spread spectrum that crosses over the offset pointer as contended are specifically the same.


The Cited References Do Not Teach Or Suggest “Calculating...” As Claimed

The Appellant contends on page 9: “Liu fail to describe using the claimed offset counter and the number of reference clock cycles for calculating a frequency of the spread spectrum”. The Appellant also contends on page 9: “there would be no motivation to combine the teachings of Liu with the teachings of Wu to modify Wu to calculate the frequency of the spread spectrum at least because Wu makes no mention at all of calculating a frequency of the spread spectrum” and “Liu describes an entirely different method of calculating the frequency of the spread spectrum”.

Examiner’s Response: Examiner notes that Liu in Fig 4, Col 8 lines 25-29 discloses a variable frequency is calculated at output terminal 430, and in Col 9 lines 9-26 discloses Zero DC signal generator 440 as a programmable up-down counter, and for each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency). Liu’s variable frequency calculated at output terminal 430 in Fig 4 is output as a result of an up-down counter that is either incremented or decremented by the first step size, where a the step size determines which of the discrete frequencies will be used in spectrum spreading. Liu’s up-down counter is either incremented or decremented for each cycle of a fixed clock ("clk"), i.e., it is implicitly described in Liu that the fixed clock comprises a number of clock cycles. This teaching of Lee, in which a variable frequency is generated based on an up-down counter incremented or decremented for each cycle of offset under original clock of Fig 3. 

Furthermore, Examiner notes that Wu in par. [0023] discloses a timing view of the relationship between the original clock signal input to the SSCG and the spread spectrum clock signal output from the SSCG along the time axis according to the invention, and has already established in par. [0005] that the SSCG includes a phase/frequency detector 110. As explained above, Liu’s teachings can modify Wu to determine its spread spectrum clock signal’s frequency. Accordingly, Examiner concludes that there would be motivation to combine the teachings of Liu with the teachings of Wu.

As explained above, Wu and Liu discloses all the limitations in independent claim 1. Accordingly, claims 4 and 6 stand rejected by virtue of their dependency on rejected base claims 1.

Argument Regarding The Second Ground Of Rejection On Appeal:
Claims 2 and 3 Stand Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, and Hsu

	The Appellant contends on page 10 that claims 2 and 3, dependent on base claim 1, are allowable because Wu and Liu does not disclose every element and limitation in claim 1.
Examiner’s Response: Examiner refers to the responses above given for claim 1, according to which Wu and Liu discloses all the claimed features in claim 1.
	
Argument Regarding The Third Ground Of Rejection On Appeal:
Claim 5 Stands Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, and Nishijima

The Appellant contends on page 10 that claim 5, dependent on base claim 1, are allowable because Wu and Liu does not disclose every element and limitation in claim 1.

Examiner’s Response: Examiner refers to the responses above given for claim 1, according to which Wu and Liu discloses all the claimed features in claim 1.

Argument Regarding The Fourth Ground Of Rejection On Appeal:
Claim 7 Stands Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, and Kim

The Appellant contends on page 11 that claim 5, dependent on base claim 1, are allowable because Wu and Liu does not disclose every element and limitation in claim 1.

Examiner’s Response: Examiner refers to the responses above given for claim 1, according to which Wu and Liu discloses all the claimed features in claim 1.


Argument Regarding The Fifth Ground Of Rejection On Appeal:
Claims 8, 11, 13, 15, 18, and 20 Stand Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, and Giust
	
The Appellant contends that in independent claims 8 and 15, the limitations incrementing, using the edge data, an offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer” and “calculating a frequency of the spread spectrum using the offset counter and the number of reference clock cycles” are not disclosed by the cited prior arts. The Appellant contends that claims 11, 13, 18, and 20 are allowable because of their dependency to claims 8 and 15. 

The Cited Portions Of Wu Do Not Teach Or Suggest “Incrementing...” As Claimed

The Appellant contends on page 13: “the cited portions of Wu make no mention of a counter that keeps track of the number of times the edge of the spread spectrum crosses over the offset pointer (described by Wu as the offset center point øoffset) within the spread width”. 

Examiner’s Response: Examiner notes that Wu in par. [0023] discloses: “FIG. 3 is a timing view of the relationship between the original clock signal input to the SSCG and the spread spectrum clock signal output from the SSCG along the time axis”, Wu in par. [0024] discloses: “the time difference between the rising edge of the original clock and the average position of the rising edge of the spread spectrum clock offset is defined as øoffset”, and Wu in par. [0029] discloses: “The counter 520 makes a statistical analysis of out lagged behind the original clock signal CLKin (i.e., the event B). The number of leading times 521 represents the times that the spread spectrum clock signal CLKout leaded the original clock signal CLKin (i.e., the event A)”. The spread spectrum clock signal output along the time axis in Fig 3 of Wu is interpreted as the claimed “edge data”, the original clock signal input in Fig 3 of Wu is interpreted as the claimed “reference clock cycle”, counter 250 of Wu is interpreted as the claimed “offset counter”, øoffset in Fig 3 of Wu is interpreted as the claimed “offset pointer”, and the events A and B, as shown in Fig 3 and described in par. [0029] of Wu, are interpreted to represent two ends (i.e., “edge of the spectrum crosses the offset pointer” as claimed) of the statistical analysis in Fig 3 of Wu. As shown in Fig 3 of Wu, events A and B occur when the spread spectrum clock signal along the time axis crosses the øoffset with respect to the original clock, because event A is behind the øoffset, and event B is ahead of the øoffset. The feature of Wu’s counter 250 outputting the number of leading times 521 (event A) and lagging times 522 (event B) with respect to the øoffset in the statistical analysis of Fig 3 according to the timing of the original clock signal CLKin and described in par. [0029] is therefore interpreted as a counter that outputs a number of times (i.e., “incrementing” as claimed) the edge of the spectrum crosses the offset pointer as contended by the Appellant. 

Examiner also notes that the instant specification in page 11, par. [0041], Table 1 describes the feature of edge data crossing the offset pointer with respect to a reference 

Lastly, Examiner points out that the Appellant specifically contends in page 13 that Wu does not disclose “a counter that keeps track of the number of times the edge of the spread spectrum crosses over the offset pointer (described by Wu as the offset center point øoffset) within the spread width”, whereas the claim limitation recites “incrementing, using the edge data, an offset counter for each reference clock cycle during which the edge of the spread spectrum crosses the offset pointer”. Although there are similarities between the Appellant’s contention and the claimed limitation, it is not explicitly clear whether incrementing a counter as claimed and a counter that keeps track as contended are specifically the same. Similarly, it is not explicitly clear whether a spread spectrum that crosses the offset pointer as claimed and a spread spectrum that crosses over the offset pointer as contended are specifically the same.

The Cited References Do Not Teach Or Suggest “Calculating...” As Claimed

The Appellant contends on page 14: “Liu fail to describe using the claimed offset counter and the number of reference clock cycles for calculating a frequency of the spread spectrum”. The Appellant also contends on page 14: “there would be no motivation to combine the teachings of Liu with the teachings of Wu to modify Wu to calculate the frequency of the spread spectrum at least because Wu makes no mention at all of calculating a frequency of the spread spectrum” and “Liu describes an entirely different method of calculating the frequency of the spread spectrum”.

Examiner’s Response: Examiner notes that Liu in Fig 4, Col 8 lines 25-29 discloses a variable frequency is calculated at output terminal 430, and in Col 9 lines 9-26 discloses Zero DC signal generator 440 as a programmable up-down counter, and for each cycle of the fixed clock ("clk"), the up-down counter is either incremented or decremented by the first step size, thereby varying the value of the variable frequency clock signal from one (i.e., precedent) frequency to a next (i.e., subsequent) frequency). Liu’s variable frequency calculated at output terminal 430 in Fig 4 is output as a result of an up-down counter that is either incremented or decremented by the first step size, where a the step size determines which of the discrete frequencies will be used in spectrum spreading. Liu’s up-down counter is either incremented or decremented for each cycle of a fixed clock ("clk"), i.e., it is implicitly described in Liu that the fixed clock comprises a number of clock cycles. This teaching of Lee, in which a variable frequency is generated based on an up-down counter incremented or decremented for each cycle of offset under original clock of Fig 3. 

Furthermore, Examiner notes that Wu in par. [0023] discloses a timing view of the relationship between the original clock signal input to the SSCG and the spread spectrum clock signal output from the SSCG along the time axis according to the invention, and has already established in par. [0005] that the SSCG includes a phase/frequency detector 110. As explained above, Liu’s teachings can modify Wu to determine its spread spectrum clock signal’s frequency. Accordingly, Examiner concludes that there would be motivation to combine the teachings of Liu with the teachings of Wu.

As explained above, Wu, Liu, and Guist discloses all the limitations in independent claims 8 and 15. Accordingly, claims 11, 13, 18, and 20 stand rejected by virtue of their dependency on rejected base claims 8 and 15.

Argument Regarding The Sixth Ground Of Rejection On Appeal: 
Claims 9, 10, 16, and 17 Stand Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, Giust, and Hsu

The Appellant contends on page 15 that claims 9 and 10 dependent on base claim 8, and claims 16 and 17 dependent on base claim 15, are allowable because Wu, Liu, and Guist do not disclose every element and limitation in claims 8 and 15.
Examiner’s Response: Examiner refers to the responses above given for claims 8 and 15, according to which Wu, Liu, and Guist discloses all the claimed features in claims 8 and 15.

Argument Regarding The Seventh Ground Of Rejection On Appeal:
Claims 12 and 19 Stand Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, Giust, and Nishijima


The Appellant contends on page 16 that claim 12 dependent on base claim 8, and claim 19 dependent on base claim 15, are allowable because Wu, Liu, and Guist do not disclose every element and limitation in claims 8 and 15.

Examiner’s Response: Examiner refers to the responses above given for claims 8 and 15, according to which Wu, Liu, and Guist discloses all the claimed features in claims 8 and 15.


Argument Regarding The Eighth Ground Of Rejection On Appeal:
Claim 14 Stands Rejected Under 35 U.S.C. § 103 As Purportedly Being Unpatentable Over Wu, Liu, Giust, and Kim


The Appellant contends on page 16 that claim 14 dependent on base claim 8 is allowable because Wu, Liu, and Guist do not disclose every element and limitation in claim 8.

Examiner’s Response: Examiner refers to the responses above given for claims 8 and 15, according to which Wu, Liu, and Guist discloses all the claimed features in claim 8.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
Conferees:
/STEVE N NGUYEN/Primary Examiner, Art Unit 2111        

                                                                                                                                                                                                /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.